 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8

 9
     TERRANCE WALKER,                  )           Case No.: 3:15-CV-00556-RCJ-CBC
10                                     )
                                       )           ORDER SETTING STATUS
                  Plaintiff,           )
11                                                 CONFERENCE TUESDAY, DECEMBER
                                       )           18, 2018
12   Vs.                               )
                                       )
13   CHARTER COMMUNICATIONS, INC., et ))
14   al.,                              )
                                       )
15                Defendants.          )
                                       )
16                                     )

17

18
           The above-entitled cause having been before the United States Court of Appeals

19   for the Ninth Circuit, having affirmed in part, reversed in part and remanded to the
20   District Court on October 31, 2018. Accordingly,
21
           IT IS HEREBY ORDERED that a Status Conference for the purpose of setting
22
     this matter for trial is set for 10:00 A.M., Tuesday, December 18, 2018, in Courtroom 3,
23

24   before Judge Robert C. Jones.

25         IT IS FURTHER ORDERED that the parties shall jointly file a Status Report with
26
     the Court on or before 5:00P.M., Friday, December 7, 2018.
27

28



                                                     1
 1         IT IS FURTHER ORDERED that out-of-state counsel who request telephonic
 2
     appearances shall file a Request to Appear Telephonically with the court on or before
 3
     5:00P.M., Friday, December 7, 2018.
 4

 5
           IT IS SO ORDERED.

 6                                              Dated this 2nd day of November, 2018.

 7

 8
                                                ROBERT C. JONES
 9                                              Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
